Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Aug. 29, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1-4, 8, 12-15 and 47-59 are currently pending.
	Claims 8, 12-15 and 47-49 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 5-7, 9-11, and 16-46 are cancelled.
Claims 55-59 are new.
	Claims 1-4 and 50-59 have been considered on the merits. 

Claim Objections
	New claim objections are added due to amendment.
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 56 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. α-smooth muscle actin (α-SMA)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 112
New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 56 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 56 recites a limitation of “wherein the enriched population of isolated and ex vivo expanded c-kit positive pool of lung stem cells express no detectable α-SMA”.  Similarly, claim 57 recites the limitation of “wherein the enriched population of isolated and ex vivo expanded c-kit positive pool of lung stem cells express no detectable procollagen”.  The specification describes migrated ml-hLSCs (mesenchymal-like human lung stem cells) that are positive for α-SMA and procollagen (Fig. 3 and 0045 of published application), but does not appear to describe the enriched population of isolated and ex vivo expanded c-kit positive pool of lung stem cells expressing no detectable α-SMA or no detectable procollagen.  
This is a new matter rejection.


New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 contains the trademark/trade name Matrigel®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a composition of extracellular matrix and, accordingly, the identification/description is indefinite.
Appropriate corrections are required.


Claim Rejections - 35 USC § 102/103
New claim rejections under 35 USC § 102/103 have been added to address the claim amendments.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 and 50-59 are rejected under 35 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anversa et al. (US 2013/0216508 A1) (ref. of record) as evidenced by Fujino et al. (Laboratory Investigation, 2011).  
With respect to claim 1, Anversa teaches a population of c-kit positive human lung stem cells (LSCs) that are negative for CD44 and CD105 (abstract, 0013, 0031 and 0134) and are from a human lung tissue sample (0028 and 0065).  With respect to claim 1, Anversa teaches the cells are expanded (0020 and 0022).  With respect to claim 1, Anversa teaches the cells in combination with a pharmaceutical carrier (0017, 0021, 0065 and 0225).  With respect to claim 2, the human lung tissue is from an adult (0028).  With respect to claim 3, Anversa teaches the c-kit positive LSCs cells restore, reconstitute or generates pulmonary alveoli and pulmonary vasculature/pulmonary endothelium, epithelial and vascular cells in damaged tissue (can differentiate into alveolar epithelial cells, capillary endothelial cells, or combinations thereof) (0070, 0078 and 0109).  With respect to claim 4, Anversa teaches the cells have the characteristics typical of a stem cells which include self-renewal and clonogenicity (0014).  Even though, Anversa teaches the claimed characteristics recited in claims 3 and 4, these appear to be inherent characteristics to c-kit positive human LSCs.  
With respected to claim 50, Anversa teaches the cells are suspended in a suitable physiologic carrier solution for therapeutics or pharmaceutical composition (0218).  With respected to claim 51, Anversa teaches the pharmaceutically-acceptable carrier is selected from the group consisting of: sugars; phosphate buffered solutions; pyrogen-free water; isotonic saline; malt; gelatin; lubricating agents; excipients; oils; glycols; polyols; esters; agar; buffering agents; alginic acid; cellulose; cellulose derivatives; powdered tragacanth; Ringer's solution; ethyl alcohol; pH buffered solutions; polyesters; polycarbonates; polyanhydrides; bulking agents; serum component; C2-C12 alcohols; starches; and combinations thereof (0224 and 0228).  With respected to claim 52, Anversa teaches the pharmaceutical composition containing bioactive agents selected from the group consisting of: pharmaceutically active compounds, hormones, growth factors, enzymes, DNA, RNA, siRNA, viruses, proteins, lipids, polymers, hyaluronic acid, pro-inflammatory molecules, antibodies, antibiotics, anti-inflammatory agents, anti-sense nucleotides, transforming nucleic acids, and combinations thereof (0216 and 0218).  With respected to claim 53, Anversa teaches the cells are transfected with an exogenous nucleic acid (0181).  With respected to claim 54, Anversa teaches the cells are isolated based on negative selection markers including CD44 and CD105 (0169-0170) and are substantially enriched where fewer than 10% are not the c-kit positive isolated LSC (0154). Additionally, Anversa teaches the cell population can be at least 99% pure (0541), therefore, the cell population would contain 10% or less of lung progenitor cells and lung precursor cells. With respect to claim 56, Anversa teaches the c-kit positive cells are mainly negative for markers characteristic of the hematopoietic lineage, mast cell lineage, mesenchymal stromal cell lineage, epithelial lineage and/or endothelial cell lineage including CD44, CD105 and alpha-SMA” (0031, 0066 and 0134).
Anversa is silent with respect to the expression of CD73 in the c-kit positive lung stem cells and does not define the cells as “non-mesenchymal human lung stem cells” as recited in claim 1.  Similarly, Anversa is silent as to the expression of procollagen and does not teach the cells express no detectable procollagen as recited in claim 57.  Likewise, Anversa is silent as to whether the cells invade a basement membrane Matrigel® in a Matrigel®-coated transwell chamber after exposure to fetal bovine serum and does not teach this limitation of claim 58.  Anversa is silent with respect to the shape of the c-kit positive lung stem cells and does not explicitly state that the cells have a compact round profile as recited in claim 59.  It is noted Anversa teaches other lineage markers can be used and that the cells are substantially negative for at least one marker of hematopoietic lineage, mesenchymal stromal cell lineage, epithelial lineage and/or smooth muscle and endothelial cell lineage such as CD44, CD105 and alpha-SMA (0031 and 0134).  Anversa does stain lung tissue for procollagen as a marker for fibroblasts which are distinguished from the c-kit positive cells or different population of cells than those expressing c-kit (0309 and 0326).  Furthermore, CD73 is a known mesenchymal stromal or stem cell marker as evidenced by Fujino teaches that mesenchymal stem cells do not express c-kit and express CD73 and CD105 (pg. 368 Fig. 1 legend).  In further support the instant specification, states that the pool of c-kit-positive human lung stem cells is composed of two cell classes, one which is negative for the mesenchymal stem markers CD44/CD73/CD105 and which is positive for these markers (see published application para. 0284).  Accordingly, the c-kit positive lung stem cells of Anversa that do not express CD44 and CD105 should inherently not express CD73.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' isolated cells differ, and if so to what extent, from the cells of the prior art.  The prior art cells are the same or similar because they are isolated c-kit positive lung stem cells from a human lung tissue sample and are negative for CD44, CD105 and alpha-SMA and possess the claimed characteristics recited in claims 3 and 4.  The cited art taken as a whole demonstrates a reasonable probability that the isolated cells of Anversa are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  Clear evidence that the isolated cells of the cited prior art does not possess a critical characteristic that is possessed by the claimed isolated cells (for example, that the isolated c-kit positive lung stem cells taught by Anversa express CD73 and procollagen, invade a basement membrane Matrigel® in a Matrigel®-coated transwell chamber and do not have a compact round profile) would advance prosecution.
Although, Anversa does not teach the method by which the c-kit positive lung stem cells are derived as in claim 55, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  As stated above, the isolated cells of Anversa are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  It is noted the cells taught by Anversa are c-kit positive, lack CD44, CD105 markers, lack alpha-SMA expression, and possess the claimed characteristics recited in claims 3 and 4.
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.     


Claim Rejections - 35 USC § 103
New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 50-59 are rejected under 35 U.S.C. 103 as being unpatentable over Anversa et al. (US 2013/0216508 A1) (ref. of record) as evidenced by Fujino et al. (Laboratory Investigation, 2011) and in view of Fujino et al. (Laboratory Investigation, 2011).
With respect to claim 1, Anversa teaches a population of c-kit positive human lung stem cells (LSCs) that are negative for CD44 and CD105 (abstract, 0013, 0031 and 0134) and are from a human lung tissue sample (0028 and 0065).  With respect to claim 1, Anversa teaches the cells are expanded (0020 and 0022).  With respect to claim 1, Anversa teaches the cells in combination with a pharmaceutical carrier (0017, 0021, 0065 and 0225).  With respect to claim 2, the human lung tissue is from an adult (0028).  With respect to claim 3, Anversa teaches the c-kit positive LSCs cells restore, reconstitute or generates pulmonary alveoli and pulmonary vasculature/pulmonary endothelium, epithelial and vascular cells in damaged tissue (can differentiate into alveolar epithelial cells, capillary endothelial cells, or combinations thereof) (0070, 0078 and 0109).  With respect to claim 4, Anversa teaches the cells have the characteristics typical of a stem cells which include self-renewal and clonogenicity (0014).  Even though, Anversa teaches the claimed characteristics recited in claims 3 and 4, these appear to be inherent characteristics to c-kit positive human LSCs.  
With respected to claim 50, Anversa teaches the cells are suspended in a suitable physiologic carrier solution for therapeutics or pharmaceutical composition (0218).  With respected to claim 51, Anversa teaches the pharmaceutically-acceptable carrier is selected from the group consisting of: sugars; phosphate buffered solutions; pyrogen-free water; isotonic saline; malt; gelatin; lubricating agents; excipients; oils; glycols; polyols; esters; agar; buffering agents; alginic acid; cellulose; cellulose derivatives; powdered tragacanth; Ringer's solution; ethyl alcohol; pH buffered solutions; polyesters; polycarbonates; polyanhydrides; bulking agents; serum component; C2-C12 alcohols; starches; and combinations thereof (0224 and 0228).  With respected to claim 52, Anversa teaches the pharmaceutical composition containing bioactive agents selected from the group consisting of: pharmaceutically active compounds, hormones, growth factors, enzymes, DNA, RNA, siRNA, viruses, proteins, lipids, polymers, hyaluronic acid, pro-inflammatory molecules, antibodies, antibiotics, anti-inflammatory agents, anti-sense nucleotides, transforming nucleic acids, and combinations thereof (0216 and 0218).  With respected to claim 53, Anversa teaches the cells are transfected with an exogenous nucleic acid (0181).  With respected to claim 54, Anversa teaches the cells are isolated based on negative selection markers including CD44 and CD105 (0169-0170) and are substantially enriched where fewer than 10% are not the c-kit positive isolated LSC (0154). Additionally, Anversa teaches the cell population can be at least 99% pure (0541), therefore, the cell population would contain 10% or less of lung progenitor cells and lung precursor cells. With respect to claim 56, Anversa teaches the c-kit positive cells are mainly negative for markers characteristic of the hematopoietic lineage, mast cell lineage, mesenchymal stromal cell lineage, epithelial lineage and/or endothelial cell lineage including CD44, CD105 and alpha-SMA” (0031, 0066 and 0134).
Anversa is silent with respect to the expression of CD73 in the c-kit positive lung stem cells and does not define the cells as “non-mesenchymal human lung stem cells” as recited in claim 1.  Similarly, Anversa is silent as to the expression of procollagen and does not teach the cells express no detectable procollagen as recited in claim 57.  Likewise, Anversa is silent as to whether the cells invade a basement membrane Matrigel® in a Matrigel®-coated transwell chamber after exposure to fetal bovine serum and does not teach this limitation of claim 58.  Anversa is silent with respect to the shape of the c-kit positive lung stem cells and does not explicitly state that the cells have a compact round profile as recited in claim 59.  It is noted Anversa teaches other lineage markers can be used and that the cells are substantially negative for at least one marker of hematopoietic lineage, mesenchymal stromal cell lineage, epithelial lineage and/or smooth muscle and endothelial cell lineage such as CD44, CD105 and alpha-SMA (0031 and 0134).  Anversa does stain lung tissue for procollagen as a marker for fibroblasts which are distinguished from the c-kit positive cells or different population of cells than those expressing c-kit (0309 and 0326).  Furthermore, CD73 is a known mesenchymal stromal or stem cell marker as evidenced by Fujino teaches that mesenchymal stem cells do not express c-kit and express CD73 and CD105 (pg. 368 Fig. 1 legend).  In further support the instant specification, states that the pool of c-kit-positive human lung stem cells is composed of two cell classes, one which is negative for the mesenchymal stem markers CD44/CD73/CD105 and which is positive for these markers (see published application para. 0284).  Accordingly, the c-kit positive lung stem cells of Anversa that do not express CD44 and CD105 should inherently not express CD73.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' isolated cells differ, and if so to what extent, from the cells of the prior art.  The prior art cells are the same or similar because they are isolated c-kit positive lung stem cells from a human lung tissue sample and are negative for CD44, CD105 and alpha-SMA and possess the claimed characteristics recited in claims 3 and 4.  The cited art taken as a whole demonstrates a reasonable probability that the isolated cells of Anversa are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  Clear evidence that the isolated cells of the cited prior art does not possess a critical characteristic that is possessed by the claimed isolated cells (for example, that the isolated c-kit positive lung stem cells taught by Anversa express CD73 and procollagen, invade a basement membrane Matrigel® in a Matrigel®-coated transwell chamber and do not have a compact round profile) would advance prosecution.
Although, Anversa does not teach the method by which the c-kit positive lung stem cells are derived as in claim 55, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  As stated above, the isolated cells of Anversa are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  It is noted the cells taught by Anversa are c-kit positive, lack CD44, CD105 markers, lack alpha-SMA expression, and possess the claimed characteristics recited in claims 3 and 4.  
In addition, it would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention to derive the c-kit positive lung stem cells by negative selection for the mesenchymal markers of CD44, CD73 and CD105, since Anversa teaches negatively selecting for cells which do not express mesenchymal markers (0075) and Fujino teaches that mesenchymal stem cells do not express c-kit and express CD73 and CD105 (pg. 368 Fig. 1 legend).   It would have been obvious to one of ordinary skill in the art to modify the selection of the cells of Anversa to include the negative selection of additional mesenchymal marks.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Anversa to include c-kit positive cells which have been negatively selected for the mesenchymal marker, CD73, in addition to be negatively selected for the mesenchymal markers, CD44 and CD105, since CD73 is an additional known mesenchymal marker and Anversa teaches cells which lack expression of one or more of mesenchymal markers (0075).   
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Aug. 29, 2022 have been fully considered but they are not persuasive.
Applicant argues they have discovered that a pool of c-kit positive human lung stem (hLSCs) cells are composed of both mesenchymal-like hLSCs (ml-hLSCs) and non-mesenchymal hLSCs (non-mhLSCs) and that the non-mhLSCs have a higher ability to form lung-specific cell types and be used in a composition to treat or prevent a lung disease without producing cells that might further damage the lung (Remarks pg. 6 para. 4).  These remarks are noted; however, it is maintained that the Anversa teaches the claimed pharmaceutical composition of an ex vivo expanded c-kit positive lung stem cells from a human lung tissue sample and a pharmaceutically acceptable carrier (abstract, 0013, 0017, 0020-0022, 0028, 0031, 0065, 0134 and 0225).  The cells are the same or similar because they are isolated c-kit positive lung stem cells from a human lung tissue sample and are negative for CD44 and CD105, do not express alpha-SMA and possess the claimed characteristics recited in claims 3 and 4.  Therefore, it is maintained that even though Anversa does not test whether the cells are CD73 negative, the cells taught by Anversa are the same or similar because they are isolated c-kit positive lung stem cells from a human lung tissue sample and are negative for CD44 and CD105 and possess the claimed characteristics recited in claims 3 and 4.  Additionally, the applicant has provided no evidence that the cells of Anversa express CD73.
Applicant argues that the present application specifies the separation and use of c-kit positive cells that are negative for the markers, CD44, CD73, and CD105 and none of the cited references a population of isolated and ex vivo expanded c-kit positive lung stem cells that are negative for CD44, CD73, and CD105 (Remarks pg. 6 last para. to pg. 7 first para.).  However, this argument was not found to be persuasive, and it is maintained that the negative expression of CD73 is likely an inherent characteristic of the c-kit positive lung stem cells of Anversa which are negative for CD44 and CD105 as stated above.
Applicant argues that Anversa identified a population of c-kit positive cells that includes KDR positive and negative cells and is silent about whether there are mesenchymal-like human lung stem cells in the population (Remarks pg. 7-8 bridging para.).  However, this argument was not found to be persuasive, since it is maintained that Anversa teaches the claimed population of cells and whether Anversa identifies the cell population as non-mesenchymal like does not change the cell type.  
Applicant argues that Anversa discloses isolating c-kit positive cells that do not express CD44, CD90, and CD105, but does not suggest that the cells do not express all markers for the mesenchymal stromal lineage or provide motivation to separated based on additional markers (Remarks pg. 8 para. 2).  However, this argument was not found to be persuasive, since Anversa reports the “c-kit positive cells are mainly negative for markers characteristic of the hematopoietic lineage, mast cell lineage, mesenchymal stromal cell lineage, epithelial lineage and/or endothelial cell lineage such as…CD44, CD105 and alpha-SMA” (0031 and 0066 and 0134).  Even though, Anversa does not test the expression of CD73 in the cell population it is maintained that the negative expression of CD73 is likely an inherent characteristic of the c-kit positive lung stem cells of Anversa which are negative for CD44 and CD105 as stated above and are negative for markers characteristic of mesenchymal stromal cell lineage.  
Applicant argues that the present invention excludes ml-hLSCs which weakly label for c-kit, have a low nucleus-to-cytoplasm ratio and positive CD73 and differentiate into adipocytes, chondrocytes, osteocytes and fibroblasts (Remarks pg. 8 para. 3).  However, this argument was not found to be persuasive, since Anversa teaches a composition containing a population of c-kit positive human lung stem cells (LSCs) that are negative for CD44 and CD105 (abstract, 0013, 0031 and 0134), are from a human lung tissue sample (0028 and 0065), and are expanded (0020 and 0022) in combination with a pharmaceutical carrier (0017, 0021, 0065 and 0225).  Furthermore, the claims do not explicitly exclude these cells.  An “enriched population” still encompasses compositions containing other cell types than the enriched cell population type just in smaller quantities than the enriched population.  It is noted that the specification states that: 
"an enriched population of isolated c-kit positive lung stem cells from a human lung tissue sample wherein the c-kit positive lung stem cells are negative for the CD44, CD73 and CD 105 markers of the mesenchymal stromal cell lineage" encompasses a heterogeneous or homogeneous population of non-mhLSCs and/or lung progenitor cells and/or lung precursor cells” (0124 of published application).
Applicant argues that Fujino does not suggest that all cells expressing CD73 are mesenchymal stromal cells and provides no motivation to add the negative selection of CD73 to the teachings of Anversa (Remarks pg. 8 para. 4).  Applicant further argues that Anversa does not suggest isolating cells that are negative for CD73 (Remarks pg. 8 para. 5).  However, these arguments were not found to be persuasive, since Anversa teaches negatively selecting for cells which do not express mesenchymal markers (0075) and Fujino teaches that mesenchymal stem cells do not express c-kit and express CD73 and CD105 (pg. 368 Fig. 1 legend).  It would have been obvious to one of ordinary skill in the art to modify the selection of the cells of Anversa to include the negative selection of additional mesenchymal marks.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Anversa to include c-kit positive cells which have been negatively selected for the mesenchymal marker, CD73, in addition to be negatively selected for the mesenchymal markers, CD44 and CD105, since CD73 is an additional known mesenchymal marker and Anversa teaches cells which lack expression of one or more of mesenchymal markers (0075).   
Applicant argues Anversa does not teach that CD44 and CD105 markers are insufficient to separate non-mesenchymal cells from mesenchymal cells and one of ordinary skill are would not be motivated to add unnecessary separation step (Remarks pg. 8-9 bridging para.).  However, this argument was not found to be persuasive, since Anversa teaches the claimed pharmaceutical composition of an ex vivo expanded c-kit positive lung stem cells from a human lung tissue sample and a pharmaceutically acceptable carrier (abstract, 0013, 0017, 0020-0022, 0028, 0031, 0065, 0134 and 0225).  It is maintained that even though Anversa does not test whether the cells are CD73 negative, the cells taught by Anversa are the same or similar because they are isolated c-kit positive lung stem cells from a human lung tissue sample and are negative for CD44 and CD105 and possess the claimed characteristics recited in claims 3 and 4.  Additionally, the applicant has provided no evidence that the cells of Anversa express CD73.  Furthermore, Anversa reports the “c-kit positive cells are mainly negative for markers characteristic of the hematopoietic lineage, mast cell lineage, mesenchymal stromal cell lineage, epithelial lineage and/or endothelial cell lineage” (0031, 0066 and 0134).  Additionally, the claims are directed to a composition of an enriched population of isolated and ex vivo expanded c-kit positive lung stem cells from human lung tissue and a pharmaceutical acceptable carrier and not to a method of making the composition.  
Applicant argues that the new dependent claims are believed to be allowable, since the additional features not taught by Anversa (Remarks pg. 9 para. 2).  The new claims are addressed in the new rejection. 
Applicant argues that Anversa teaches the cells express α-SMA (Remarks pg. 9 para. 3).  This argument was not found to be persuasive, since Anversa teaches the c-kit positive lung stem cells do not express α-SMA (0031, 0066 and 0134) and that is only after inducing differentiation of the c-kit positive lung stem cells into vascular lineages in Fig. 1C that they express α-SMA (0136).  

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632